Citation Nr: 0326078	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-06 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences severe recurrent subluxation of 
the right knee.

3.  The veteran does not experience additional disability due 
to osteoarthritis of the right knee.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
criteria for a 30 percent rating for the residuals of a right 
knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003) which invalidated portions of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds that the development of this claim 
has not proceeded in accordance with the provisions of the 
law and regulations in that the veteran was not provided 
proper notice under the VCAA until April 2003 and has not 
waived the one-year response time allowed under the VCAA for 
him to supply additional information and evidence to 
substantiate his claim, however, the evidence of record 
allows for a complete grant of benefits sought and the 
veteran will not be prejudiced by the Board's issuance of a 
decision at this time notwithstanding the procedural defect.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's right knee disability has been evaluated as 10 
percent disabling under the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257.  This diagnostic code allows for 
the assignment of a 10 percent rating when there is evidence 
of slight recurrent subluxation or lateral instability, a 20 
percent evaluation for moderate recurrent subluxation or 
lateral instability, and for the assignment of a 30 percent 
evaluation when there is evidence of severe recurrent 
subluxation or lateral instability.

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5003, when there is evidence 
of additional disability due to arthritis.  See General 
Counsel Precedent Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-
97).  Diagnostic Code 5003 allows for rating disabilities of 
the joints by the level of limitation of motion when there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.

The evidence of record shows that the veteran is treated for 
pain and stiffness in his right knee which has been assessed 
as patellofemoral syndrome.  Upon VA examination, he was 
determined to have early osteoarthritis of the right knee.  
There is no evidence of limitation of motion in the medical 
evidence nor of deformity or instability.  There is no 
specific medical finding of subluxation of the right knee.

The veteran appeared before the Board and testified that he 
had been experiencing locking of the right knee several times 
daily with soreness and discomfort almost constantly.  He 
stated that recently he had had to be helped a few times 
getting up from a seated position because of the knee 
locking.  The veteran testified that he had been unable to 
perform the regular duties of employment as a truck driver 
and had to start driving a forklift to avoid having to get in 
and out of his delivery truck.  The veteran also testified 
that his shoes had begun wearing unevenly due to a change in 
his gait.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Considering the evidence of record and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran experiences severe recurrent subluxation of 
the right knee as evidenced by his credible testimony that 
his knee locked several times each day and that he had been 
forced to change his employment as a result of that locking.  
Although the medical record does not show any specific 
finding of subluxation, the record as a whole supports this 
finding as the functional limitation caused by the veteran's 
right knee disability appears to be severe in nature as a 
result of the knee locking.  As such, the Board finds that 
the criteria for a 30 percent evaluation under Diagnostic 
Code 5257 have been met.  

As stated above, the veteran's complaints are consistent with 
a finding of severe recurrent subluxation of the right knee.  
He does not experience additional disability as a result of 
osteoarthritis so as to allow for a separate rating under 
Diagnostic Code 5003 as the evidence shows only complaints of 
locking and discomfort without any additional functional 
limitation.  The Board specifically considered 38 C.F.R. 
Sections 4.40, 4.45 and 4.59 in determining the appropriate 
schedular evaluation as these regulations require the Board 
to consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As pointed out above, 
however, there is no evidence of a limitation of motion in 
the right knee.  As such, the Board finds that the highest 
rating appropriate for assignment is the 30 percent 
evaluation available under Diagnostic Code 5257.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran asserts that his employment has been compromised 
by the symptoms of his knee disability as set forth above.  
He has not, however, identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  Specifically, the veteran has not required 
frequent periods of hospitalization for his right knee 
disability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  His need to change the type of 
employment performed is taken into account with the 
assignment of a 30 percent rating as loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the assignment of a 30 percent schedular evaluation 
adequately reflects the clinically established impairment 
experienced by the veteran.  Accordingly, the Board grants a 
schedular rating of 30 percent for the residuals of a right 
knee injury.


ORDER

A 30 percent rating for the residuals of a right knee injury 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



